[Cite as State v. Gunnels, 2019-Ohio-2822.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 107351
                 v.                                 :

KEVIN GUNNELS,                                      :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                           AND REMANDED
                 RELEASED AND JOURNALIZED: July 11, 2019


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-17-623902-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Steven N. Szelagiewicz, Assistant
                 Prosecuting Attorney, for appellee.

                 Joseph V. Pagano, for appellant.


EILEEN A. GALLAGHER, J.:

                   High on PCP and driving in excess of 100 m.p.h. down a city street,

defendant-appellant Kevin Gunnels hit and killed two innocent people, Adrian

Stradford and Connie Anderson. Gunnels pleaded guilty to two counts of aggravated
vehicular homicide, both felonies of the first degree. Gunnels also pleaded guilty to

three misdemeanors — two counts of criminal damaging related to the vehicles

involved in the collision and one count of driving while under the influence of

alcohol or drugs. For each aggravated vehicular homicide count, the trial court

sentenced Gunnels to 8 years in prison and ordered consecutive service for a total

term of 16 years. The court imposed concurrent sentences for the misdemeanor

counts that subsumed into the larger sentence.

               At the sentencing hearing, the court also imposed sentence on

Gunnels in a second case which was pending at the time of the fatal accident. In that

case, Gunnels had pleaded guilty to one count of felony domestic violence after

punching a woman in the face. The court sentenced Gunnels to one year in prison

and ordered that sentence to run consecutive to the 16-year term in the other case

for a total sentence of 17 years in prison.

               On appeal, Gunnels raises three assignments of error, arguing the

trial court erred by imposing consecutive sentences,1 by denying his request for a

mitigation of penalty report and by failing to calculate his jail-time credit. For the


      1  We note that Gunnels does not appeal from his conviction in Cuyahoga C.P. No.
CR-17-622236-A, the domestic violence case nor did he include the sentencing journal
entry from that case as part of the record in this appeal. Nevertheless, as mentioned,
Gunnels was sentenced in both cases at the same hearing, the transcript of which is part
of the record. Our review of the transcript reflects that the trial court made the required
findings before imposing consecutive sentences. See R.C. 2929.14(C)(4). The appellant
bears the burden on appeal of demonstrating any error by reference to the record of
proceedings before the trial court. Thomas v. Laws, 8th Dist. Cuyahoga No. 104710,
2016-Ohio-8491, ¶ 11. Therefore, we presume that the sentence was appropriate in the
domestic violence case. See id. (we presume regularity in the absence of a complete and
adequate record on review).
reasons that follow, we affirm Gunnels’ sentence and find no error in the court’s

denial of his request for a mitigation report, however, we reverse and remand the

case for the court to determine and journalize his jail-time credit.

Law and Analysis
Consecutive Sentences
               In the first assignment of error, Gunnels challenges the imposition of

consecutive sentences. He concedes that the trial court made the appropriate

findings to impose consecutive sentences, but argues that the record does not

support those findings. We disagree.

               R.C. 2929.14(C)(4) requires a trial court to make specific findings

before imposing consecutive sentences and to incorporate those findings into its

sentencing journal entry. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16

N.E.3d 659, at syllabus. A trial court is not, however, required to articulate reasons

in support of its decision to impose consecutive sentences. Id. “[A]s long as the

reviewing court can discern that the trial court engaged in the correct analysis and

can determine that the record contains evidence to support the findings, consecutive

sentences should be upheld.” Id. at ¶ 29.

               Where the trial court made the requisite consecutive sentencing

findings, R.C. 2953.08(G)(2) requires this court to affirm an order of consecutive

service unless we “clearly and convincingly” find that the record does not support

the court’s findings in support of consecutive sentences. State v. Venes, 2013-Ohio-
1891, 992 N.E.2d 453, ¶ 21 (8th Dist.) (“This is an extremely deferential standard of

review.”).

              Review of the record reflects that the high-speed crash and resulting

deaths was not an isolated incident of criminal behavior. As previously stated,

Gunnels committed these crimes while he had a pending felony domestic violence

case. Moreover, we note that Gunnels did not have a valid driver’s license at the

time of the crash, nor at any other time in his life. The prosecutor indicated Gunnels

did have a valid temporary driver’s license at one point, but that it was suspended in

1993.

              Beyond these offenses, Gunnels also has an extensive criminal

history. Before the court imposed consecutive sentences, it discussed Gunnels’

previous DUI and domestic violence convictions. It further outlined his criminal

history dating back to 1993 that included a multitude of felony convictions.

              The court addressed Gunnels directly: “[y]ou keep on hurting people

and leaving a trail of victims, three of them today.” Speaking about the two cases

presently before the court, the court declared “[t]hese are completely fault-free

victims. This is completely tragic.”

              Following our review of the record, we are unable to find that the

record does not support consecutive sentences. We overrule the first assignment of

error.
Mitigation Report
              In the second assignment of error, Gunnels argues that the trial court

erred by denying his request for a penalty mitigation report. We disagree.

              R.C. 2947.06 grants a trial court discretion to order a psychological

report in support of sentence mitigation. State v. Pinkney, 8th Dist. Cuyahoga No.

91861, 2010-Ohio-237, ¶ 21. R.C. 2947.06(B) in relevant part provides:

      The court may appoint not more than two psychologists or
      psychiatrists to make any reports concerning the defendant that the
      court requires for the purpose of determining the disposition of the
      case.

              Thus, “[i]t is within the court’s sound discretion to determine whether

additional expert services ‘are reasonably necessary for the proper representation of

a defendant’ at the sentencing hearing.” Pinkney at ¶ 21, quoting State v. Esparza,

39 Ohio St.3d 8, 11, 529 N.E.2d 192 (1988).

              Here, the trial court ordered a presentence investigation report

(“PSI”) pursuant to Gunnels’ pending domestic violence case. Prior to sentencing,

Gunnels requested a penalty mitigation report. The court responded “I[’ve] got a

PSI. It’s current. Mandatory time. * * * [Y]ou’ll have every opportunity to offer

anything that you’d like for me to consider for mitigatory purposes * * *.”

              Gunnels argues that the trial court abused its discretion by denying

his request for a penalty mitigation report because he was “involved in special

education,” taking medication for “various conditions” and “wanted substance

abuse treatment.” Gunnels admits this was all “mentioned” in the PSI and thus

considered by the court at sentencing. Gunnels’ claim is simply that the court
committed error by not preventing these “offender characteristics” from being

“developed” beyond the PSI. However, beyond this statement Gunnels presents no

argument or basis by which we can conclude as much. We find no abuse of

discretion.

               We overrule this assignment of error.

      Jail-Time Credit

               In the third assignment of error, Gunnels argues that the trial court

erred by failing to determine the correct amount jail-time credit he was due. The

state concedes the error. We agree.

               R.C. 2929.19(B)(2)(h)(i) requires the trial court to “[d]etermine,

notify the offender of, and include in the sentencing entry the number of days that

the offender has been confined for any reason arising out of the offense for which

the offender is being sentenced * * *.”

               At sentencing the trial court stated Gunnels would receive “[c]redit

for time served.” The court’s sentencing journal entry further reflects “[j]ail credit

days to date to be calculated by the sheriff.” Compare State v. Washington, 1st Dist.

Hamilton No. C-140315, 2015-Ohio-1815, ¶ 10 (“Ohio Adm.Code 5120-2-04

provides that the sentencing court must ‘make a factual determination of the

number of days credit to which the offender is entitled by law to have credited’ and

requires that such information ‘be included within the journal entry imposing the

sentence * * *.”).

               We sustain this assignment of error.
              Judgment affirmed in part, reversed in part, and remanded to the

lower court for further proceedings consistent with this opinion.

      It is ordered that appellee and appellant share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

PATRICIA ANN BLACKMON, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR